Citation Nr: 1718995	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to an increased rating greater than 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and from November 1987 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by forward flexion on various occasions to 68, 70, 80, 82, or 90 with pain; extension to 15, 20, 24, 30, or 60 degrees with pain; right lateral flexion to 15, 20, 30, or 40 with pain; left lateral flexion to 15, 20, or 30 with pain; right lateral rotation to 20 or 30 with pain; and left lateral rotation to 20 or 30 with pain.  The evidence shows combined range of motion of the thoracolumbar spine to be 155, 170, 198, 210, 230, and 262 with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

CONCLUSION OF LAW

The criteria for an increased rating greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  Letters dated in May 2008 and February 2013 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded a VA examination with respect to his claim in June 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's lumbar spine disability under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the June 2015 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the September 2012 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an increased rating greater than 10 percent is warranted for his lumbar spine disability.  His lumbar spine disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

Diagnostic Code 5237 provides that lumbosacral or cervical strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In September 2008, the Veteran underwent a VA spine examination.  The Veteran reported lower back pain which he described as sharp and mainly left-sided which radiated into his left buttock.  He noted an acute exacerbation three months before while working.  He described pain with driving long distances and when sleeping in certain positions.  There were no periods of flare-up and no numbness, weakness, or bowel or bladder incontinence.  The Veteran denied using any braces or assistive devices as well as missing any days from work due to his back.  The examiner noted that the Veteran had no incapacitating episodes in the prior 12 months.  Physical examination revealed normal gait with tenderness in the left lumbar paraspinous musculature without spasm.  Range of motion testing showed forward flexion to 90 degrees with pain, extension from 0 to 20 degrees with pain, right and left lateral rotation to 30 degrees with pain, right lateral flexion to 20 degrees with pain, and left lateral flexion to 25 degrees with pain.  Straight-leg raising was negative to 90 degrees, bilaterally.  Motor strength was full but sensation was decreased in "no dermatomal pattern in the right foot to the ankle and is intact on the left."  Reflexes were 1+ in the patella tendons and absent in the Achilles tendons, bilaterally.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups and no effects of incoordination, fatigue, weakness, or lack of endurance on spine function.  X-rays of the lumbar spine showed well-aligned vertebral bodies with preserved disc space and no fracture or subluxation.  Pedicles were symmetrical and normal and soft tissues were unremarkable.  The diagnosis was myofascial lumbar syndrome.

VA treatment records from 2007 through 2010 reveal complaints of and treatment for back pain.  A May 2009 record notes that the back was tender with moderate muscle spasm over the posterior aspect of the right flank.  There was also tenderness along the spinal column from T-10 to L-3.  There was no obvious deformity.  Range of motion was within normal limits and straight-leg raising test did not elicit pain.  X-ray showed an acute compression fracture involving the superior vertebral end plate of L1 with anterior wedging and buckled cortical fracture at T-12, anteriorly.  The alignment of the vertebral bodies and disc spaces were unremarkable.  A September 2009 physical therapy consultation indicates that the Veteran reported back pain and an inability to stand for a long period of time.  He noted that he pain ranged in severity from a five to a nine out of ten.  He noted that there were radiating symptoms across the low back into the sacrum, and that he seemed to be numb in the sacrum.  He reported that lifting, standing, and changing from sitting to standing intensified his symptoms.  He noted that his pain interrupted his sleep.  Range of motion testing revealed forward flexion to 82 degrees, lumbar extension to 60 degrees, left lateral flexion to 20 degrees, right lateral flexion to 40 degrees, normal left rotation, and normal right rotation.  Posture was kyphotic with head forward on standing and sitting was severely slumped.  There was tenderness to palpation in the lower lumbar area.  The diagnosis was postural dysfunction with increased kyphosis and decreased range of motion.  There was also left posterior sacroiliac rotation which responded well to manual mobilization.  In December 2009, a magnetic resonance imaging scan (MRI) of the lumbosacral spine was obtained, which was unremarkable with no significant degenerative disc disease changes.  December 2009 treatment records note that the Veteran's chronic back pain increased with physical therapy treatment.  In March 2010, the Veteran reported that his low back pain radiated to his buttocks and was worsened with prolonged sitting and standing.  He noted that it was worst in the morning and improved as the day progressed.  He denied bowel and bladder dysfunction but stated that he had difficulty walking and sleeping.  He rated the severity of his pain as seven to nine on a one to ten scale.  An April 2010 record reflects that examination of the low back showed mild tenderness over the lower back and negative straight-leg raising test.  In May 2010, the Veteran underwent a nerve block and right sacroiliac joint injection.  In June 2010, he received another injection.  A June 2010 record reflects that the Veteran received pain relief of only a 48-hour duration following the injection.  Physical examination of the back showed tenderness to palpation of the right lower back.  There was normal lumbar lordosis on inspection.  A straight-leg raising test was negative, and strength was 5/5 in the bilateral lower extremities.  No sensory abnormalities were noted.  The diagnosis was low back pain, likely myofascial in origin.  A September 2010 record notes the Veteran's report that his chronic low back pain was so intense three to four weeks before that he was unable to walk, but that it was better at that time.  Physical examination showed forward flexion with hands approximately six inches from the floor, extension to 10 degrees with pain, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and right and left rotation to 25 degrees.  Gait was normal.  The diagnosis was IVDS.

A June 2010 VA examination reflects the Veteran's complaints of worsening back pain with radiation to the right hip and leg.  The Veteran noted that he was referred for physical therapy and that his back pain had become worse since that time.  He indicated that his back pain was constant and occurred daily, and rated the severity of his pain as six to eight on a one to ten scale.  The examiner indicated that there were no incapacitating episodes of back pain in the prior 12-month period.  He noted that he underwent steroid injections to his back 10 days before with resultant pain relief for only two days.  The Veteran reported that he experienced flare-ups of back pain approximately every other day.  He described the flare-ups as increased pain to approximately nine or ten on a one to ten scale.  He noted that the duration of the flare-ups were approximately five to ten minutes.  Precipitating factors were identified as physical activity.  Alleviating factors were noted to include changing position, moving from sitting to standing, and taking medications.  There was no additional limitation of motion during flare-ups.  There was functional impairment during flare-ups limited to a five to ten minute duration.  Associated features included stiffness, muscle spasm, and decreased motion; there was no weakness, numbness, fatigue, paresthesia, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran indicated that he could walk one to two blocks without the use of an assistive device.  The examiner noted that the Veteran was not unsteady, but that he had a history of fall about one and a half months before.  The Veteran described difficulty getting in and out of his car and bed occasionally.  He also reported inability to drive more than one hour a day.  He was independent in activities of daily living, toileting, and dressing.  He stated that he worked as the environmental management service supervisor at a VA medical center and that he had been absent from work about two or three days in the prior 12 months due to back pain.

Physical examination showed normal spine, limbs, and posture on inspection.  Gait, position of the head, and curvatures of the spine were normal.  On range of motion testing of the thoracolumbar spine, there was forward flexion to 70 degrees with pain, extension to 20 degrees, right and left lateral rotation to 20 degrees, and right and left lateral flexion to 20 degrees.  There was pain throughout range of motion testing.  The Veteran was able to complete three repetitions of range of motion testing.  Although there was painful motion, there was no muscle spasm or weakness.  There was tenderness to palpation in the midline and the lumbar paraspinal muscles in the right more than the left.  There was slight tenderness noted over the right greater sciatic notch area but spinal contour and gait were normal.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  There was no fixed deformity, abnormality of the musculature of the back, or ankylosis.  There was no sensory deficit in either lower extremity; no muscle atrophy; normal muscle tone; and full muscle strength.  Lasegue's sign was 0 to 90 degrees, bilaterally.  The examiner reported that there was no additional loss of range of motion after repetitive use testing caused by pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the right and left hips were obtained, which were normal.  The diagnosis was myofascial lumbar syndrome.  Right hip and leg conditions were not found.  The examiner noted the Veteran's reports of radiation of low back pain to the right hip intermittently; however, the examiner opined that this complaint was not related to his low back disability because the MRI revealed no significant degenerative disc disease changes and an X-ray of the right hip was normal.

VA treatment records from 2011 through 2012 show complaints of and treatment for low back pain.  May 2011 X-rays of the lumbar spine showed a narrowed disc space at L1-L2.  The alignment of the vertebral bodies and sacroiliac joints appeared unremarkable.  A December 2011 treatment record indicates that gait was normal, and that trunk range of motion was normal although extension increased low back pain.  There was no muscle atrophy.  A supine straight-leg raising test was positive.  In December 2011, he began chiropractic treatment.  An April 2012 record also states that trunk range of motion was within normal limits, although it was noted that extension increased low back pain.  A November 2012 record reflects that there was bladder incontinence since November 2011, which had gotten progressively worse.  There was no evidence of bowel incontinence.  

During a September 2012 hearing before the Board, the Veteran reported that he experienced chronic pain in his back and frequent strains.  He reported treatment including medication and chiropractic care.  He noted that he worked as a supervisor, which required him to move laundry and supplies.  He also indicated that his job required a lot of walking.  He stated that his back disability prevented him from sitting for long periods of time, standing for long periods of time, and performing heavy lifting.  He noted that he had taken a few days off from work due to back pain.

In April 2013, the Veteran underwent another VA spine examination.  The Veteran complained of daily moderate to severe thoracolumbar mechanical back pain and noted treatment including chiropractic manipulation, one medial branch nerve block, and right sacroiliac joint injection.  He denied any radicular symptoms other than rare episodes of bowel and bladder incontinence.  There was no reported history of flare-ups.  Physical examination showed range of motion findings with forward flexion to 80 degrees with pain, extension to 30 degrees with pain, right and left lateral flexion to 30 degrees with pain, and right and left lateral rotation to 30 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions.  Although extension, right and left lateral flexion, and right and left lateral rotation range of motion remained the same after three repetitions, post-test forward flexion was reduced to 75 degrees.  With regard to functional loss, the Veteran exhibited less movement than normal and pain on motion.  Additionally, there was tenderness to palpation of the lower thoracic and lumbar spinous process as well as to the bilateral lumbosacral myofascial and right sacroiliac joint.  Muscle strength was normal in the lower extremities and there was no muscle atrophy.  Reflexes were normal and sensation was normal.  A straight-leg raising test was negative on each leg.  Despite the Veteran's reports of rare episodes of bowel and bladder incontinence, the examiner found that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but reported that he did not have any incapacitating episodes over the prior 12-month period due to IVDS.  The Veteran denied the use of assistive devices.  X-rays of the thoracic spine showed a slight dextroscoliosis at the mid dorsal with intact bones and unremarkable disc spaces and paravertebral soft tissue shadows.  The T1-T2 were not well seen in the lateral view and were obscured by the shoulder.  The diagnoses were mild lumbar degenerative disc disease at L1-L2 with no objective signs of thoracolumbar radiculopathy.  The examiner reported that the Veteran's back disability did not impact his ability to work.

Private chiropractic treatment records from July 2013 note the Veteran's complaints of chronic low back pain.  Examination revealed tenderness to palpation throughout the thoracic paraspinal musculature.  Lumbar range of motion was reported as "limited" in all phases due to tightness and low back pain.  A straight leg raising test was negative.  There was tenderness over both sacroiliac joints as well as over both piriformis muscles.  Overall motor strength was adequate in the lower extremities.  Prone leg check showed that the right leg was shorter than the left by one half of an inch.  Motion palpation revealed joint fixation at L3, L4, L5, S1, RPI, and LAS.  The chiropractor noted that the Veteran appeared to be suffering from underlying degenerative disc disease in the low back as well as mechanical joint pain throughout his spine and pelvis as well as diffuse myofascial pain and taughtness throughout his supportive spinal muscles.

VA treatment records from 2013 through 2015 reflect continued complaints of and treatment for back pain.  A September 2013 annual examination notes the Veteran's report that chiropractic treatment did not help his back pain and that he wanted another injection.  Examination showed mild tenderness to the lower back and negative straight leg raising tests.  A September 2013 MRI of the lumbar spine was unremarkable.  In October 2013, the Veteran stated that his low back pain was aching and sometimes sharp.  It was located in the lumbar paraspinal area and sometimes radiated to the lateral aspect of the hips.  It was worse with prolonged standing and walking and better with stretching.  He noted that the pain interfered with work and personal relationships.  He rated the severity of his pain as a seven on a one to ten scale.  He denied bowel and bladder incontinence.  Range of motion of the lumbar spine was unreported, but the record notes that pain occurred with forward flexion at 35 degrees, pain occurred with extension at 15 degrees, pain occurred with side bending at 25 degrees, and pain occurred with rotation at 30 degrees.  A September 2014 record reports normal range of motion of the spine and no limitations.  May 2015 X-rays of the lumbar spine revealed degenerative changes in the facets of L5-S1.  A June 2015 treatment record reflects trunk range of motion findings with flexion decreased by 25 percent (68 degrees) with pain at T12-L2, extension decreased by 20 percent (24 degrees) with pain at T12-L2, normal rotation (30 degrees) with no pain, and lateral flexion decreased 25 percent (23 degrees) with pain at T12-L2.  In August 2015, the Veteran was given a low back brace to reduce back pain.  

In June 2015, the Veteran underwent another VA spine examination.  The Veteran reported symptoms including pain on a daily basis, aches, stiffness, and numbness.  He noted that he took pain medications when needed.   The Veteran did not report flare-ups that impacted the function of his back.  Range of motion testing revealed forward flexion to 70 degrees with pain, extension to 15 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 15 degrees with pain, and left lateral rotation to 20 degrees with pain.  The examiner indicated that the Veteran was not able to perform repetitive use testing with three repetitions, as it was too painful for him.  With regard to functional loss, contributing factors were identified as less movement than normal, weakened movement, and pain on movement.  There was localized tenderness in the right lumbosacral spine near L3-L5.  There was no guarding or muscle spasm.  Muscle strength testing revealed normal strength in the left hip, left knee, bilateral ankles, and bilateral great toes.  There was active movement against some resistance in the right hip and right knee.  There was no muscle atrophy and reflexes were normal.  Sensory examination revealed normal sensation in the left lower extremity with decreased sensation in the right lower extremity.  Straight-leg raising test was positive on the right and negative on the left.  The examiner noted that there was evidence of mild constant radicular pain, paresthesias and/or dysthesias, and numbness in the right lower extremity with no evidence of intermittent pain in the right lower extremity.  The examiner identified the nerve roots involved as the femoral nerve and the sciatic nerve in the right lower extremity.  The examiner reported that the severity of the right lower radiculopathy was mild.  There was no evidence of radicular pain or radiculopathy in the left lower extremity.  Additionally, there was no evidence of neurologic abnormalities or IVDS related to the back disability.  The Veteran denied the use of assistive devices.  X-rays of the lumbar spine were normal.  The diagnosis was lumbosacral back strain with right lower extremity radiculopathy.  The examiner reported that the Veteran's back disability impacted his ability to work, and that he could lift approximately 20 pounds intermittently; walk one block at one time; walk one block during an eight-hour day; sit or stand for ten minutes at one time; and sit or stand for ten minutes during an eight hour day.  The examiner noted that pain, weakness, and fatigability could significantly limit functional ability during flare-ups or when used repeatedly over time.  In that regard, the examiner explained that there was additional pain on use but no additional loss of range of motion.

VA treatment records from 2016 reflect complaints of and treatment for low back pain.  A June 2016 record notes range of motion of the trunk with normal flexion, extension, rotation, and lateral flexion.  With range of motion, there was pain at L2-S1 in flexion and extension.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation greater than 10 percent is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's 10 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence of record demonstrates that, throughout the appeal period, the Veteran had forward flexion to 68, 70, 80, 82, or 90 with pain; extension to 15, 20, 24, 30, or 60 degrees with pain; right lateral flexion to 15, 20, 30, or 40 with pain; left lateral flexion to 15, 20, or 30 with pain; right lateral rotation to 20 or 30 with pain; and left lateral rotation to 20 or 30 with pain.  The evidence shows combined range of motion of the thoracolumbar spine to be 155, 170, 198, 210, 230, and 262.  Although there is evidence of moderate muscle spam in a May 2009 VA treatment record and postural dysfunction with increased kyphosis shown in a September 2009 VA treatment record, the evidence does not demonstrate that the Veteran's kyphosis was the result of severe muscle spasm.  In that regard, the September 2009 VA treatment record identified the Veteran's kyphosis as "postural."  Moreover, the majority of the evidence of record states that the Veteran does demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; reversed lordosis; or abnormal kyphosis.  In that regard, VA examinations dated in June 2010 and June 2015 reported that there was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  

Notably, the Veteran has not described describe limitation of motion in terms of degrees or reported an abnormal spinal contour.  To the extent that he believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer and whether his muscle spasm has been severe enough to result in abnormal gait or spinal contour.  Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's thoracolumbar spine disability under the pertinent rating criteria.  Id.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  Although a September 2010 VA treatment record and April 2013 VA examiner diagnosed IVDS, there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an increased rating greater than 10 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  While the June 2015 VA examination found evidence of radiculopathy in the right lower extremity, the Veteran's claims file shows that service connection for right lower extremity radiculopathy and left lower extremity radiculopathy was granted in an October 2016 rating decision, and 10 percent evaluations were assigned for each, effective June 29, 2015.  There is no evidence that the Veteran has perfected an appeal of the ratings assigned for his right and left lower extremity radiculopathy; thus, the Board will not address it herein.  Additionally, although VA treatment records from November 2011 through November 2012 reflect that the Veteran experienced a period of bladder incontinence, this was never linked to his lumbar spine disability.  Moreover, the Veteran denied bowel and bladder incontinence in a September 2008 VA examination, a March 2010 VA treatment record, a June 2010 VA examination, and an October 2013 VA treatment record.  An April 2013 VA examiner noted that the Veteran denied radicular symptoms other than "rare" episodes of bowel and bladder incontinence.  Despite the Veteran's reports of rare episodes of bowel and bladder incontinence, the VA examiner concluded that the Veteran did not have any neurologic symptoms attributable to his lumbar spine disability.  Similarly, a June 2015 VA examiner found no evidence of neurologic abnormalities.  Ultimately, although there is some evidence of bowel and bladder incontinence, there is no evidence showing that such symptoms are attributable to the service-connected lumbar spine disability.  In fact, the April 2013 VA examiner acknowledged the Veteran's reported bowel and bladder incontinence, but found no evidence a neurologic component to the lumbar spine disability.  Accordingly, a separate evaluation is not warranted for bowel or bladder incontinence.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's thoracolumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The Board recognizes the Veteran's reports of significant pain and functional loss as a result of his lumbar spine disability as well as the objective evidence which shows that the Veteran experienced pain throughout all range of motion testing during the June 2010 VA examination; the documented pain during forward flexion at 35 degrees shown in a October 2013 VA treatment record; and the Veteran's inability to complete repetitive use testing during the June 2015 VA examination due to pain.  Although there was pain throughout range of motion testing in June 2010, the VA examiner noted that the Veteran was able to complete three repetitions of range of motion testing with no additional loss of range of motion after such testing caused by pain, fatigue, weakness, lack of endurance, or incoordination.  Similarly, the April 2013 VA examiner reported that the Veteran was able to perform repetitive use testing with three repetitions.  Although there was a slight reduction in post-test forward flexion of five degrees, showing a post-test forward flexion result of 75 degrees, this has been considered in the Veteran's current 10 percent disability rating and does not warrant an increased rating under the pertinent rating criteria.  The remainder of the post-test range of motion findings showed no additional loss of motion.  The Board recognizes that the Veteran was unable to perform repetitive use testing during the June 2015 VA examination due to pain and that the examiner stated that pain, weakness, and fatigability could significantly limit functional ability during flare-ups or when used repeatedly over time.  However, the VA examiner concluded that there was additional pain on use but no additional loss of range of motion.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell, 25 Vet. App. 38-43.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id.  at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.

Therefore, although the Board recognizes that the Veteran has pain throughout his range of motion, that on one occasion performing three repetitions reduced forward flexion to 75 degrees, and that in one instance the Veteran was unable to perform repetitive use testing due to pain, there are no clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Based on the foregoing, an increased evaluation greater than 10 percent for the Veteran's service-connected lumbar spine disability is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's lumbar spine disability has been manifested by forward flexion to 68, 70, 80, 82, or 90 with pain; extension to 15, 20, 24, 30, or 60 degrees with pain; right lateral flexion to 15, 20, 30, or 40 with pain; left lateral flexion to 15, 20, or 30 with pain; right lateral rotation to 20 or 30 with pain; and left lateral rotation to 20 or 30 with pain.  The evidence shows combined range of motion of the thoracolumbar spine to be 155, 170, 198, 210, 230, and 262.  When comparing the disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current 10 percent disability rating assigned.  Ratings in excess thereof are provided for certain manifestations of the service-connected lumbar spine disorder, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent at any time during the period pertinent to the appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence shows no distinct period of time during which any of the Veteran's disability has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Last, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record reflects that the Veteran is employed in a full-time job, and does not suggest that he is unemployable due to his service-connected lumbar spine disability.  Although the evidence indicates that the Veteran's lumbar spine disability may impact his employability, this impact is adequately considered in the currently assigned 10 percent disability rating.


ORDER

Entitlement to an increased rating greater than 10 percent for a lumbar spine disability is denied.


REMAND

I.  Acquired Psychiatric Disability

The Board regrets the additional delay of another remand in this case; however, further development is necessary to ensure a complete record in deciding the Veteran's appeal.

Review of the record shows that the Veteran has received various psychiatric diagnoses since he filed his claim for service connection.  Specifically, the record shows diagnoses of PTSD, depression, anxiety, and alcohol abuse disorder.  The Veteran alleges that his psychiatric symptoms are related to his active duty service.  The Veteran has reported the following incidents in service which he believes caused his psychiatric disorders: (1) witnessing a helicopter crash into the sea and assisting in rescue efforts resulting in viewing many dead bodies, several of which were attacked by sea snakes; (2) seeing an Iraqi aircraft approach his aircraft carrier just after American fighter jets shot down Iraqi planes; (3) rescuing a fellow crewmember whose leg became caught in a wire; (4) rescuing a fellow crewmember, Seaman Tomlen, from committing suicide by jumping overboard; and (5) while onboard his ship, another large ship which had lost power crashed into his ship.

The Veteran's service treatment records and service personnel records do not show treatment for psychiatric symptoms.  Importantly, the record contains medical opinions linking the Veteran's diagnoses of PTSD and anxiety to his reported stressors.  In that regard, an April 2013 VA examiner diagnosed depressive disorder and anxiety, and opined that the Veteran's anxiety disability was related to his reported in-service stressors.  In a September 2016 QTC opinion, the examiner diagnosed PTSD and opined that the Veteran's PTSD was related to the in-service stressor of witnessing a helicopter crash nearby his ship and assisting in rescue efforts resulting in observing numerous dead bodies.  Despite these diagnoses of PTSD and anxiety related to the above-noted stressors, the RO has not yet attempted to verify the Veteran's stressors.

The Board acknowledges that there are competing VA opinions of record which conclude that the Veteran did not meet the criteria for a diagnosis of PTSD at that time.  However, given the positive evidence showing diagnoses of PTSD and anxiety based upon the reported in-service stressors, the Board believes that development of the Veteran's stressors is indicated in this case.

Parenthetically, the Board observes that an October 2016 VA examiner diagnosed depressive disorder and alcohol-related disorder, and opined that the Veteran had "chronic, pre-existent depressive features that he has retained throughout his life" related to "a long and difficult childhood and adolescence."  The Veteran's April 1982 and January 1987 entrance examinations are silent as to the existence of a psychiatric disability at those times; thus, the presumption of soundness attaches.  The October 2016 opinion finding that the Veteran's psychiatric disorder existed prior to service is based solely on the Veteran's statements.  

The determination as to whether evidence meets the rigorous standard of "clear and unmistakable" is a legal one.  The VA opinion that the Veteran's psychiatric disorder existed prior to service does not rise to the stringent standard of "clear and unmistakable" evidence.  A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  In this case, the Veteran's history of "a long and difficult childhood and adolescence" does not provide clear and unmistakable evidence that a psychiatric disorder existed prior to service in the absence of any psychiatric diagnoses, treatment, or other objective evidence.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Thus, as the VA opinion finding that the psychiatric disorder existed prior to service does not meet the evidentiary standard needed to rebut the presumption of soundness, the Board will continue to develop the Veteran's claim as one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As there is evidence of diagnoses of PTSD and anxiety since the Veteran filed his claim for service connection, and there is evidence linking the Veteran's PTSD and anxiety to in-service stressors, the RO must attempt to verify the Veteran's reported stressors.

II.  Cervical Spine Disability

In its June 2016 remand, the Board requested a new VA opinion as to whether the Veteran's cervical spine disability was at least as likely as not caused or aggravated by his service-connected lumbar spine disability.  An opinion was obtained in September 2016, but it is inadequate and does not answer the specific questions requested by the Board with supporting rationale.  In that regard, the opinion states that it is less likely than not that the Veteran's neck disability was incurred in or caused by his active duty service because there was "no evidence to establish a connection between Veteran's [sic] back condition and his current neck condition."  Initially, the Board observes that the VA examiner's opinion states that the Veteran's claimed condition is not directly related to service, when the Board requested an opinion as to whether it was proximately due to or the result of a service-connected lumbar spine disability.  While the rationale provided suggests that the examiner considered whether the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability, the examiner did not provide any supporting rationale for this specific opinion aside from a conclusory notation that there was "no evidence to establish a connection between [the] Veteran's back condition and his current neck condition."  The examiner did not identify any specific evidence upon which the opinion was based, did not cite to any relevant medical literature, nor did the examiner address the Veteran's lay statements that his lumbar spine disability aggravates his neck disability.  In the absence of any meaningful discussion of the medical questions presented herein, the Board finds the October 2016 opinion inadequate.  Accordingly, the Board must again remand this claim for a new opinion in compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide a detailed statement regarding all claimed in-service stressors, including all stressors identified in the record.  The RO must also request that he submit any additional details that he believes will help corroborate his claimed in-service stressors.

2.  Thereafter, and regardless of whether or not the Veteran responds, the RO must undertake all necessary development to verify the Veteran's claimed in-service stressful experiences of (1) witnessing a helicopter crash into the sea and assisting in rescue efforts resulting in viewing many dead bodies, several of which were attacked by sea snakes; (2) seeing an Iraqi aircraft approach his aircraft carrier just after American fighter jets shot down Iraqi planes; (3) rescuing a fellow crewmember whose leg became caught in a wire; (4) rescuing a fellow crewmember, Seaman Tomlen, from committing suicide by jumping overboard; and (5) while onboard his ship, another large ship which had lost power crashed into his ship.  Such development must include contacting the United States Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), obtaining the deck logs from the ship that the Veteran served upon, or other appropriate source, as indicated.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to verify the stressors should be explained, and any further action to be taken should be described.

3.  Obtain a new medical opinion to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability has been caused or aggravated by his service-connected lumbar spine disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must provide a complete rationale for all opinions expressed, which includes a meaningful discussion of the evidence of record, any pertinent medical literature, as well as the Veteran's lay statements that his service-connected lumbar spine disability caused or aggravates his neck disability.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state this and explain why an opinion would require speculation.

4.  After the requested medical examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


